uil code release number release date date date internal_revenue_service e ge technical_advice_memorandum area manager taxpayer's name taxpayer's address taxpayer's identification_number years involved conference held legend s d o i o m m o t l t c a h s o v n a h a c s x n o date date o o p h date date date date date date date date date date date date date year year year t n a w m a i t t a t q a o i o v n t o h t c e x x s n kk issues whether w qualified as an insurance_company under sec_501 of the internal_revenue_code for tax years ending december of year and year whether w was a member of a controlled_group as defined in sec_1563 of the code as modified by sec_831 as of december of year if w was a member of a controlled_group as of december of year has w exceeded the premium limitation of dollar_figure set forth in sec_501 of the code for tax_year ending december of year whether w a foreign company that made an election under sec_953 of the code continues to qualify for the election if it is not an insurance_company whether w can rely on the determination_letter granted by the service allowing it to claim tax exempt status under sec_501 of the code ifw cannot rely on its determination_letter what is the effective date of revocation whether w is entitled to relief pursuant to sec_7805 of the code facts w was incorporated in r on date effective date w assumed the assets liabilities and insurance_business of p a former member of the c since its inception w has been owned by v a domestic_partnership during year v had several ownership changes as of january of year of the profits loss and capital interest were held by a and cc other individuals partner of v since date acquired a capital interest during the first aa months of year upon the sale of q to o in date q’s interest in v was sold to x an entity exempt under sec_501 of the code located in r in v and thus w as of date during december of year x acquired the profits and loss interests and the balance of the capital interests of the remaining individual partners but for a and b such that v and thus w was owned dd by x ee by a and ff by b by december of year v was owned z by a and x x owned an bb capital interest only q the managing w's predecessor p previously filed a form_1024 application_for recognition of exemption under sec_501 of the code on date described its activities as follows in its application ww p commenced writing business as a member of the c in date and continues to write business through the c until it ceased accepting business in date that time u executed an e agreement with the c and has been running off its business since that time through t at during the time u was writing business they wrote both property and casualty business on a direct facultative and treaty reinsurance basis u is committed to remaining as an active writer of insurance_business u is currently reviewing proposals that will facilitate its withdrawal from the c via an f agreement which will allow it to move its operations to a new jurisdiction where it cannot only run off its c business but can accept new business for its own account u has explored the possibility of joining the g and is negotiating with the h about redomesticating its charter to that state to enable it to begin writing insurance premiums in the state of action on these proposals is expected before mid-year date p described its present and future sources of financial support as follows as an insurance_company in run-off the primary source_of_income is from invested_assets the company is also recovering losses under a catastrophe reinsurance contract and currently expects to recover approximately dollar_figuregg over the next year the endeavors cited above will generate income from new business written in the new jurisdiction the service granted p tax exempt status under sec_501 of the code on date w filed a form_1024 on date seeking tax exempt status under sec_501 of the code w described its activities on form_1024 as follows w is the successor of p which was an underwriting member of the c w commenced writing business as a member of the c in date and continued to write business until date of that year when c ceased to accept business at that time u executed an e agreement with the c through a transfer of assets and liabilities on date w will continue the in the future the company will insurance_business of p from its domicile in r continue to insure business at a level which will qualify for the tax exemption w was formed specifically to continue the operation of p due to valid business reasons necessitated by the d shareholders of w are the same as p w further explained in date p executed an e agreement with the c and has been running off its business since that time through its j company in order for the c to cease operations p was forced to withdraw from the c and find a new jurisdiction where it could continue the run-off of the c business through a transfer of k p withdrew from the c and transferred its operation to w as of date w represented that its present and future sources of financial support would be derived from premium income and investment_income the service granted w’s request for tax exempt status on date w has made the election under sec_953 to be treated as a domestic_corporation for united_states income_tax purposes during year or year w had in-force coverage originating through the c which it assumed in the date reorganization with p w has been in run-off of the coverage originating from the c this run-off began in date under p and after the date reorganization continued under w through year and year from its inception through year w’s assets and surplus grew as part of its date form_1024 w reported date surplus of dollar_figureb on assets of dollar_figurec and loss_reserves of dollar_figured an equity contribution of dollar_figuree was made to w in date bringing its contributed surplus to dollar_figuref on assets of dollar_figureg the year financial statement for w indicates that it had surplus of dollar_figureh on assets of dollar_figurei with loss and loss expense provisions of dollar_figurej the year statement indicates w had surplus of dollar_figurek on assets of dollar_figure with loss and loss expense provisions of dollar_figurem the notes to the year statutory return filed with the insurance division of the r’s l indicate that in year w advanced dollar_figuren to x by a note that is non-interest bearing and has no fixed terms of repayment by the end of year surplus was dollar_figure on assets of dollar_figurep while assets and surplus were increasing losses appear to have been declining loss and loss expense was reported as dollar_figureq and dollar_figurer for year and year respectively on its forms w reported program service revenue’ ie insurance premiums attributable to its run-off of p’s previous insurance_business totaling dollar_figures and dollar_figuret for the tax years ending december of year and december of year respectively w also reported reinsurance income of dollar_figureu and dollar_figurehh for the tax years ending december of year and december of year respectively attributed to the reduction of loss loss expense provision w represents that while in prior and subsequent years its insurance activities were superficially more extensive because of market conditions the apparent dearth of activity during the years involved does not reflect the true nature and extent of its insurance activities during the years involved law and analysis issue one whether w qualified as an insurance_company under sec_501 of the code for years ending december of year and december of year an insurance_company other than life is exempt pursuant to sec_501 of the code if the written premiums for the taxable_year do not exceed dollar_figure if an entity is a part of a consolidated_group sec_501 provides that all net written premiums or direct written premiums of the members of the group are aggregated to determine whether the insurance_company meets the requirements of sec_501 for taxable years beginning after date sec_501 grants tax exempt status to insurance_companies other than life if i the gross_receipts for the taxable_year do not exceed dollar_figure and ii more than percent of such gross_receipts consist of premiums see pension funding equity act of publaw_108_218 title ll a b 118_stat_610 date this change in the law does not affect w however because the taxable years at issue in w are year and year neither the code nor the regulations define the terms insurance or insurance_contract the united_states supreme court however has explained that for an arrangement to constitute insurance for federal_income_tax purposes both risk shifting and risk_distribution must be present 312_us_531 the risk shifted and distributed must be an insurance risk see eg 572_f2d_1190 cir cert_denied 439_us_835 revrul_89_96 1989_2_cb_114 no single factor determines whether a company’s primary and predominant business activity for a taxable_year was the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies thus in some cases a start-up company or a company winding down operations may qualify as an insurance_company even if premiums represent less than half the receipts of the company provided the company's capital and efforts is devoted primarily to its insurance_business for the years involved an insurance_company for federal_income_tax purposes is a company whose primary and predominant business activity during the year was the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_1_801-3 of the income_tax regulations w argues that its activities in prior and subsequent years are relevant to evaluate its activities in the years in question w represents that while in prior and subsequent years its insurance activities were superficially more extensive because of market conditions the apparent dearth of activity during the years involved does not reflect the true nature and extent of their insurance activities during the years involved w cites no authority in support of their argument this argument is contrary to the regulations and caselaw the regulation clearly requires ascertaining the activity done during the tax year’ sec_1_801-3 of the regulations in 344_fsupp_870 d s c aff'd per curiam 481_f2d_609 cir the court described this standard i t is apparent that the nature and character of the business actually done in a particular tax_year is controlling on whether a company is to be treated as an insurance_company under the law the test is applied on a year to year basis so it is possible for a company to qualify as a life_insurance_company in one year but not in the preceding or succeeding years and in 300_fsupp_387 n d tex rev'd on other grounds 425_f2d_1328 cir the court noted that mjoreover the test is to be applied to the taxpayer on a year by year basis as w notes companies running off in force coverage can qualify as insurance_companies see eg h_r conf_rep no cong 2d sess pincite ‘it is not intended that a company whose sole activity is the run-off of risks under the s7- company’s insurance contracts be treated as other than an insurance_company even if the company has little or no premium income w's financial condition is not consistent with that of an insurance_company that m’s r insurance practice issued a date newsletter insurance truly is in run-off issues in which the lead article was exit strategies for insurance companies’ ie i jnsurance companies captive or otherwise which are in run-off ie no longer writing new business the article identified as an implication of being in run-off that it is likely that the costs of conducting the run-off will become increasingly disproportionate in comparison to the level of activity and size of outstanding liabilities accordingly shareholders and directors will be concerned that the capital tied up in the run-off entity is providing a poor return if any the article then describes various options designed to hasten the closure process similarly in describing run-offs jacoby thwaites writes in winds of change run off business autumn that it's a very great mistake to look at run off insurance as if it were a live insurance_company suffering a temporary embarrassment of underwriters moreover t here’s a great deal of concern in the industry about capitalization - whether there is too much or too little about the need to deploy capital much more efficiently - and shareholders are deeply concerned about why they have capital tied up in run off accordingly it is in the interests of the new companies now entering the run off market those that are buying up run off companies instead of acting as outsourcing or management companies to be as efficient as possible the industry was in year moving towards a mechanism that tackles the business of run off by means of a capital base that buys it and then closes it as efficiently as possible in the hope of making something on the deal this contrasts with the current system in which run offs are typically operated by a management company on fee-based terms creating an incentive for delay a m best provides a well-known and commonly relied upon service rating the financial condition of insurance_companies among the tests a m best uses to test profitability is the operating ratio which measures overall pre-tax operational profitability and therefore does not reflect operating_expenses or capital_gains a m best considers that t he normal range for this test for all types of insurers is from to an operating ratio of more than indicates a company is unable to generate profits from its underwriting and investment activities see best's insurance reports - property casualty at xv and cover iv w's five year operating ratio for was ii for year and jj for year based on the foregoing w was not operated during year and year ina manner consistent with the goals of a run off business w’s assets and surplus increased without a corresponding increase in the proportion of its loss_reserves which if anything decreased w's expenses increased from year to year but this is largely attributed to bad_debt reinsurance loss management fees declined w did not undertake any efforts to either expedite closing the run off business or to develop additional business issue two whether w was a member of a controlled_group as defined in sec_1563 of the code as modified by sec_831 as of december year whether the corporation is a member of a controlled_group is relevant to determining whether it qualifies under sec_501 of the code as a tax exempt insurance_company in order to qualify the company’s net or direct written premiums for the tax_year must not be more than dollar_figure for purposes of determining whether the company has more than dollar_figure of premiums the company is treated as receiving the premiums received by all members of the controlled_group sec_501 provides that controlled_group has the meaning given such term by sec_831 under sec_831 the term controlled_group means any controlled_group as defined in sec_1563 with certain modifications sec_501 of the code provides that insurance_companies other than life_insurance_companies will be exempt from federal income taxes if their net or direct written premiums do not exceed dollar_figure in determining whether an insurance_company meets the dollar_figure premium limitation sec_501 provides that such company shall be treated as receiving amounts which are received by all other companies or associations which are members of the same controlled_group sec_501 refers us to the definition of a controlled_group in sec_831 under sec_831 the term controlled_group means any controlled_group_of_corporations as defined in sec_1563 except that more than percent shall be substituted for at least percent’ each place it appears in sec_1563 and il subsections a and b d of sec_1563 shall not apply sec_1563 of the code contains multiple definitions of a controlled_group of sec_1563 enumerates four types of controlled groups during the corporations years at issue these groups were defined as follows parent-subsidiary controlled group--one or more corporations connected with a common parent through stock brother-sister controlled ownership of percent or more by voting power or value group--two or more corporations if five or fewer persons who are individuals estates or trusts own within the meaning of subsection d stock possessing percent or more by voting power or value of each corporation and more than percent by voting power or value of each corporation taking into account only identical stock ownership of each person combined group--three or more corporations each of which is a member of a group of corporations described by paragraph or and one of which is a common parent_corporation in a group described in paragraph and is included in a group of corporations described in paragraph and certain insurance companies--two or more insurance_companies subject_to taxation under sec_801 which are members of a controlled_group described in paragraph or shall be treated as a controlled_group_of_corporations separate from any other corporations that are members of the controlled_group_of_corporations described in paragraph or during the years at issue w was part of x’s parent-subsidiary_controlled_group a parent-subsidiary_controlled_group under sec_1563 consists of one or more chains of corporations connected through stock ownership with a common parent_corporation if-- a stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of shares of all classes of stock of each of the corporations except the common parent_corporation is owned within the meaning of subsection d by one or more of the other corporations and b the common parent_corporation owns within the meaning of subsection d stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of shares of all classes of stock of at least one of the other corporations excluding in computing such voting power or value stock owned directly by such other corporations again under sec_831 of the code more than percent shall be substituted for at least percent each place it appears in sec_1563 and subsections a and b d of sec_1563 shall not apply as of date x owned an bb capital interest only in v a partnership which wholly owned w by december of year x had acquired dd of the interests in v for the purpose of determining whether a corporation is a member of a parent-subsidiary_controlled_group the under sec_1563 partnership attribution_rules of sec_1563 apply s tock owned directly or indirectly by or for a partnership shall be considered as owned by any partner having an interest of percent or more in either the capital or profits of the partnership in proportion to his interest in capital or profits whichever such proportion is the greater therefore x is attributed ownership of w on these facts w was a member of x's parent-subsidiary_controlled_group as of date because x had acquired bb of the capital interest in w additionally w was a member of the x controlled_group as of december of year because x owned dd of the interests in w y is likewise a member of x's controlled_group because it is wholly owned by x the fact that sec_1563 of the code does not apply under sec_831 does not affect the analysis in this situation since x’s ownership of the interests in v qualifies w as part of x’s parent-subsidiary control group the fact that subsection b d does not apply likewise does not affect the analysis because as will be discussed further below the provisions of subsection b are applied to determine which members of a controlled_group are also component members according to the legislative_history of sec_1563 and the way that sec_1563 has historically been applied whether a corporation is a component member’ is irrelevant to the determination of whether it is a member of the controlled_group w argues that during the tax years at issue neither w nor x was part of a this argument is based on a misinterpretation of the statute and a controlled_group belief that an excluded corporation defined by sec_1563 of the code is not part of a controlled_group the taxpayer argues that w is an excluded corporation and not a member of a controlled_group for the taxable_year ended december of year under sec_1563 because it was only constructively owned for sec_1563 purposes by x for approximately kk days in the year likewise the taxpayer argues that x was not a member of the controlled_group because it was a tax-exempt corporation under sec_501 sec_1563 of the code defines component members of controlled_group_of_corporations as all the members of a controlled_group_of_corporations except excluded members excluded members are certain special status corporations section b lists each of the following corporations as an excluded_member of a controlled_group_of_corporations a corporation that is a member for less than one- half the number of days in the taxable_year preceding december a corporation exempt from taxation under sec_501 except a corporation subject_to tax on its unrelated_business_taxable_income under sec_511 a foreign_corporation subject_to tax under sec_881 an insurance_company subject_to taxation under sec_801 and a franchised_corporation w argues the term excluded_member of a controlled_group_of_corporations means that a corporation is excluded from membership in the controlled_group however excluded member’ is a term of art referring only to certain corporations excluded from sec_1563 of the code’s definition of component members and does not affect a corporation's status as a member of the controlled_group_of_corporations under sec_1563 the definitions in sec_1563 of the code are best understood by examining the way sec_1563 operated in the context of sec_1561 the provision for which sec_1563 was originally written at the time of the enactment of these sections corporations were subject_to a 30-percent normal_tax on all income and a 22-percent surtax on income greater than dollar_figure because of this large enterprises organized themselves into multiple corporations in order to reduce their tax_rate ie the enterprise enjoyed multiple surtax exemptions because each corporation claimed a surtax_exemption in response congress enacted sec_1561 and sec_1563 in order to limit the undue benefit large corporations were deriving from the creation of multiple corporate entities sec_1561 allowed the controlled_group a single surtax_exemption and that exemption was apportioned among component members of that controlled_group sec_1563 first identifies all the members of a single economic group by applying the controlled_group definition to all related corporate entities without regard to whether or not they are special status corporations then sec_1563 applies to determine which members of the controlled_group the component members would apportion the surtax_exemption for purposes of this apportionment the special status corporations were excluded in the context of sec_1561 of the code it does not make sense to say that the controlled_group does not include the special status corporations listed in sec_1563 for example if these special status corporations were excluded from sec_1563's definition of a controlled_group taxpayers would have still been able to simply circumvent sec_1561 by inserting special status entities between other controlled_group members to create multiple controlled groups each enjoying its own surtax_exemption the legislative_history of sec_1561 and sec_1563 of the code states a lthough the determination of the corporations included within a parent-subsidiary_controlled_group or a brother-sister_controlled_group is made without regard to the type of corporation involved provision is made to limit the reduction in the surtax_exemption or payment of the additional tax to those corporations referred to in the bill as component members whose income_tax is determined in whole or in part by reference to the normal and surtax rates thus exempt_organizations which do not have unrelated_business_income and foreign_corporations which are subject_to a flat_tax rate on their income_from_sources_within_the_united_states are not considered to be component members s rep no pincite emphasis added -ll- additionally the legislative_history of sec_1563 of the code illustrated by several examples that while tax-exempt corporations and corporations that were not members of a controlled_group at least one-half the year were excluded members they were nevertheless included as members of a controlled_group h_r rep at a202-202 example states life throughout calendar_year corporation p owns all the stock of corporation f which in turn owns all the stock of corporations x and corporation f is a foreign_corporation subject_to tax under sec_881 of the code on its u s source income corporation is a insurance_company subject_to tax under section of the code and corporations p and x are domestic corporations subject_to tax under sec_11 of the code each corporation files its returns on the basis of the calendar_year on date corporations p f x and are members of a parent-subsidiary_controlled_group of corporations as defined in sec_1563 however corporations f and are not component members of such group because they are excluded members within the meaning of sec_1563 and d thus on date the component members of the parent-subsidiary_controlled_group of which corporation p is the common parent are corporations p and x similarly longstanding regulations under sec_1563 of the code provide that members of a controlled_group under sec_1563 that are excluded members under sec_1563 nevertheless remain as members of the controlled_group for instance example of sec_1_1563-1 of the regulations states throughout corporation m owns all the stock of corporation f which in turn owns all the stock of corporations l-1 l-2 x and y m is a domestic mutual_insurance_company subject_to taxation under section f is a foreign_corporation not engaged_in_a_trade_or_business_within_the_united_states l-1 and l-2 are domestic life_insurance_companies subject_to taxation under section and x and y are domestic corporations subject_to tax under sec_11 of the code each corporation uses the calendar_year as its taxable_year on date m f l-1 l-2 x and y are members of a parent-subsidiary_controlled_group of corporations however under subparagraph ii of this paragraph m f l-1 and l-2 are treated as excluded members of the group on date thus on date the component members of the parent-subsidiary_controlled_group of which m is the common parent include only x and y furthermore since subparagraph ii e of this paragraph does not result in l-1 and l-2 being treated as excluded members of an insurance group l-1 and l-2 are component members of an insurance group on date reading sec_1563 of the code to provide that excluded members are not members of a controlled_group is problematic not only because it is inconsistent with the legislative_history of sec_1563 and the way in which sec_1563 has been historically applied but more importantly because it could exclude controlled_group members from the application of rules which were clearly intended to apply to such members for example sec_267 defers a loss on the sale of property between two members of the same controlled_group assume a wholly-owned u s subsidiary sells loss property to its foreign parent subject_to tax under sec_881 realizing a loss generally sec_267 would require the loss be deferred however if controlled_group is understood to exclude the types of corporations listed in sec_1563 then arguably sec_267 would not apply to this transaction because the foreign parent would not be a member of the controlled_group under sec_1563 because the foreign parent would be an excluded member’ under sec_1563 this reading of the definition of a controlled_group would have an adverse effect on the administration of sec_267 and contravenes the intent of sec_267 w points to an amendment to sec_501 of the code effective generally for years after providing that subsections b and c of sec_1563 shall be disregarded w argues that t he legislative_history of these amendments makes it clear that this was a change in the law and that prior to neither tax-exempt nor foreign_corporations were included in a controlled_group under sec_501 therefore the argument is that in the tax years at issue here tax-exempt and foreign_corporations were excluded from the controlled_group under sec_501 and c for the years after the amendment would act to include these corporations in the controlled_group however as already discussed above a controlled_group under sec_1563 and for the purpose of sec_501 and c is not limited to only the component members of the group the clear intent of the amendment is that the income of all members of a controlled_group be considered for the purpose of sec_501 and c the legislative_history of sec_501 included no mention of the reason for the change in the statutory language in however the amendment did not provide that tax-exempt and foreign_corporations were excluded from the controlled_group under sec_1563 and for the purpose of sec_501 and c either before or after the effective date of the amendment because the x group obtained the requisite control during the tax_year ending december of year w became a member of that group during the tax_year ended december of year issue three if w was a member of a controlled_group as of december of year has w exceeded the premium limitation of dollar_figure set forth in sec_501 of the code for tax_year ending december of year because of the change in partnership structure detailed above during year w is considered a member of the controlled_group beginning with the tax period ending december of year during the tax years ending december of year and december of year net written premiums or if greater direct written premiums for the year are required to be aggregated with w for the period ending december of year neither form_990 return reported written premiums but rather premiums earned in the amount of dollar_figures for w and dollar_figurev for x thus for tax years ending year net written premiums did not exceed dollar_figure for the period ending december of year w again reported earned premiums of dollar_figurew with no written premiums however for tax_year ending year x filed form 1120-pc u s property and casualty insurance_company income_tax return showing net written premiums of dollar_figurex thereby exceeding the statutory limit of dollar_figure when aggregated with x the dollar_figure limitation is exceeded for w issue four whether w a foreign company that made an election under sec_953 of the code continues to qualify for the election if it is not an insurance_company sec_953 of the code reads as follows b termination if a corporation which made an election under to meet the requirements of paragraph subparagraphs a b and c of paragraph for any subsequent taxable_year such election shall not apply to any taxable_year beginning after such subsequent taxable_year for any taxable_year fails in addition section dollar_figure of revproc_2003_47 2003_2_cb_55 further clarifies the termination procedures applying to a sec_953 election as follows dollar_figure termination or revocation of sec_953 election once approved the election generally remains effective for each subsequent taxable_year in which the requirements of this revenue_procedure and sec_953 of the code are satisfied unless revoked by the electing_corporation with the consent of the commissioner however if the electing_corporation fails to timely file a return pay the tax due as stated on the return or comply with any other requirement for making the this revenue_procedure and sec_953 the election contained in his discretion may terminate the election as of the commissioner in beginning of the taxable_year after the taxable_year with respect to which lf an election is terminated or revoked the foreign the failure occurs be barred from making another corporation and its successors will election under sec_953 without the consent of the commissioner sec_953 of the code sets forth the requirements for a foreign_corporation to elect to be treated as a domestic_corporation one requirement contained in sec_953 is that the electing_corporation would qualify under part i or il of subchapter_l for the taxable_year if therefore a corporation that failed to qualify as an insurance_company under part or il of subchapter_l would fail the sec_953 election requirement contained in sec_953 in that case the commissioner may revoke the corporation's sec_953 election in the year following the year that the corporation failed to qualify as an insurance_company it were a domestic_corporation thus if it is determined that w failed to qualify as an insurance_company during the year or year taxable years the commissioner may revoke the sec_953 of the code election in the year following the first year in which w failed to qualify as an in addition any revocation of w's sec_953 election by the insurance_company commissioner would bar w from making another sec_953 election without the consent of the commissioner in this respect since w failed to qualify as an insurance_company during year and subsequent years w's sec_953 election is revoked for all tax years after year conclusions w is not an insurance_company exempt from tax pursuant to sec_501 of the code as of december of year w is a member of a controlled_group as defined in sec_1563 of the code as of december of year since w is a member of a controlled_group as of december of year w has exceeded the premium limitation of dollar_figure set forth in sec_501 of the code for tax_year ending december of year since w failed to qualify as an insurance_company during the year or year taxable years the commissioner revokes the sec_953 election in the year following the first year in which w failed to qualify as an insurance_company in this case revocation of the sec_953 election is effective for tax_year ending december of year w is not entitled to relief pursuant to sec_7805 of the code for tax years beginning january of year therefore w cannot rely on its determination_letter effective tax years beginning january of year subsequent to year w filed forms 1120-pc this conclusion is responsive to your issue sec_5 and for tax years a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent - end -
